           Case 1:18-cr-00863-VEC Document 82 Filed 05/21/20 Page 1 of 1

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 5/21/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :        S-1 18-CR-863 (VEC)
                                                                :
 ANTONIO DIMARCO,                                               :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a sentencing hearing is scheduled for June 2, 2020;

        WHEREAS the Defendant has consented to proceeding with a sentencing via

videoconference;

        WHEREAS there are a number of victims of Defendant’s crime who have a right to

appear and be heard at sentencing;

        IT IS HEREBY ORDERED that the Government must ascertain from the victims

whether any wishes to appear or be heard at the hearing not later than May 26, 2020.

        IT IS FURTHER ORDERED that the Government must inform all victims that regardless

of whether he or she wishes to appear or be heard, any written submission that the victim wishes

to make must be filed on or before May 29, 2020.

SO ORDERED.
                                                                _________________________________
Date: May 21, 2020                                                    VALERIE CAPRONI
      New York, NY                                                  United States District Judge
